DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov et al. (US 2017/0282101) in view of Angus et al. (US 2012/0090530).


Regarding claim 1, Ribarov et al. disclose a fluid flow arrangement, comprising: a manifold 22 defining a fluid passage (see Fig. 4); a pressure sensor system (42,44,46,48,36) in fluid communication with the fluid passage (Id.), the pressure sensor system having a first sensor 42a arranged along a first sense line 44a and a second sensor 42b arranged along a second sense line 44b, the first and second sense lines are each in fluid communication with the fluid passage (see Fig. 4).
Ribarov et al. do not disclose the first sense line having a first resonant frequency, and the second sense line having a second resonant frequency, the second resonant frequency being different than the first resonant frequency. Angus et al. disclose a fluid flow arrangement with a pressure sensor system, the pressure sensor system having a first sensor portion (one side of sensor 84) arranged along a first sense line 46 (see Figs. 6 and 7, passage of line 46 which lies outside line 92) and a second sensor portion (other side of sensor 84) arranged along a second sense line 102 (see Fig. 7), wherein the first sense line has a first resonant frequency, and the second sense line has a second resonant frequency, the second resonant frequency being different than the first resonant frequency (see pars. 0044-0046 and Fig. 7, first sensor portion has two different sense lines 46 and 92 which each have different lengths and diameters and therefore different resonant frequencies; second sensor portion has two different sense lines 76 and 102 each having different lengths and diameters with different resonant frequencies).
It would have been obvious to one of ordinary skill in the art to have used pressure sensor sense lines teachings of Angus et al. in the pressure sensor sense lines of Ribarov et al., i.e. by placing an additional longer and smaller diameter sense line passage with each of the sense lines of Ribarov et al., thereby resulting in the first pressure sensor having at least one first sense line that has a different resonant frequency than at least one second sense line of the second pressure sensor. This would have been obvious because providing the different sense line communication passages for each sensor would minimize the influence of the natural frequency of the sense lines and reduce the natural frequency of the system (see e.g. Angus pars. 0008-0009).

Regarding claim 2, Ribarov et al. disclose that the fluid flow arrangement includes a gear pump (see gear pump portion 14 and par. 0034).

Regarding claim 4, Angus et al. disclose that the first sense line (e.g. the passage of line 46 outside of tube 92) has a different hydraulic diameter than the second sense line (e.g. tube 102) (see par. 0045). Note that when making the proposed combination of using the sense line structures of Angus et al. in the sense lines Ribarov et al., each of the pressure sensors of Ribarov would communicate with the manifold with two different passages such that there will be a first sense line of the first pressure sensor that has a different diameter than one of the second sense lines of the second pressure sensor (i.e. at least one of first sense lines, 46 or 92, has a different diameter than one of second sense lines, 76 or 102).

Regarding claims 5 and 6, Angus et al. disclose that the first sense line (e.g. the passage of line 46 outside of tube 92) has a different length than the second sense line (for example the tube 102) (see par. 0045). Note that when making the proposed combination of using the sense line structures of Angus et al. in the sense lines Ribarov et al., each of the pressure sensors of Ribarov would communicate with the manifold with two different passages such that there will be a first sense line of the first pressure sensor that has a different length than one of the second sense lines of the second pressure sensor (i.e. at least one of first sense lines, 46 or 92, has a different length than one of second sense lines, 76 or 102).

Regarding claim 7, Angus et al. do not teach how much one sense line resonant frequency is compared to the other sense line resonant frequency in Figure 7, only that the added sense line communication passages 92 and 102 have lengths much longer and diameters much smaller than the passages in the lines 46 and 76 (see Fig. 7 and par. 0045). However, one of ordinary skill in the art would have known the relationship between the resonant frequency of a passage and its designed diameter and length (see e.g. equation in par. 0003 of Angus et al.) and would have found it obvious to design this length and diameter so that one resonant frequency is much larger than the other resonant frequency, including at least two times larger, because a greater resonant frequency difference would lead to a greater reduction in natural resonant frequency of the system.

Regarding claim 8, Angus et al. disclose using a third sense line 122 arranged within the arrangement, the third sense line having a third resonant frequency that is different than the first and second resonant frequencies (see Fig. 10, showing a different embodiment which uses an additional sense line 122 within the main sense line 46 with a different length and resonant frequency; see par. 0047). It would have been obvious to one of ordinary skill in the art to use the additional sense line as part of the multiple sense lines for one or both pressure sensors, as taught by Angus et al., in the sense line structures of Ribarov et al., because it would facilitate reducing the natural frequency of the system.

Regarding claim 9, Ribarov et al. disclose that a signal from each of the first and second pressure sensors is sent to a controller (see par. 0042, sensors 42a and 42b are connected to an engine control).


Regarding claim 10, Ribarov et al. disclose a fluid flow assembly, comprising: a manifold 22 defining a fluid passage (see Fig. 4); a pump element 14 in fluid communication with the fluid passage (Id.); a filter element 34 in fluid communication with the fluid passage upstream of the pump element (Id.); and a pressure sensor system (42,44,46,48,36) in fluid communication with the fluid passage near the filter element, the pressure sensor system having a first sensor 42a arranged along a first sense line 44a and a second sensor 42b arranged along a second sense line 44b, the first and second sense lines are each in fluid communication with the fluid passage (see Fig. 4).
Ribarov et al. do not disclose the first sense line having a first resonant frequency, and the second sense line having a second resonant frequency, the second resonant frequency being different than the first resonant frequency. Angus et al. disclose a fluid flow arrangement with a pressure sensor system, the pressure sensor system having a first sensor portion (one side of sensor 84) arranged along a first sense line 46 (see Figs. 6 and 7, passage of line 46 which lies outside line 92) and a second sensor portion (other side of sensor 84) arranged along a second sense line 102 (see Fig. 7), wherein the first sense line has a first resonant frequency, and the second sense line has a second resonant frequency, the second resonant frequency being different than the first resonant frequency (see pars. 0044-0046 and Fig. 7, first sensor portion has two different sense lines 46 and 92 which each have different lengths and diameters and therefore different resonant frequencies; second sensor portion has two different sense lines 76 and 102 each having different lengths and diameters with different resonant frequencies).
It would have been obvious to one of ordinary skill in the art to have used pressure sensor sense lines teachings of Angus et al. in the pressure sensor sense lines of Ribarov et al., i.e. by placing an additional longer and smaller diameter sense line passage with each of the sense lines of Ribarov et al., thereby resulting in the first pressure sensor having at least one first sense line that has a different resonant frequency than at least one second sense line of the second pressure sensor. This would have been obvious because providing the different sense line communication passages for each sensor would minimize the influence of the natural frequency of the sense lines and reduce the natural frequency of the system (see e.g. Angus pars. 0008-0009).

Regarding claim 11, Angus et al. disclose that the first sense line (e.g. the passage of line 46 outside of tube 92) has a different hydraulic diameter than the second sense line (e.g. tube 102) (see par. 0045). Note that when making the proposed combination of using the sense line structures of Angus et al. in the sense lines Ribarov et al., each of the pressure sensors of Ribarov would communicate with the manifold with two different passages such that there will be a first sense line of the first pressure sensor that has a different diameter than one of the second sense lines of the second pressure sensor (i.e. at least one of first sense lines, 46 or 92, has a different diameter than one of second sense lines, 76 or 102).

Regarding claim 12, Angus et al. disclose that the first sense line (e.g. the passage of line 46 outside of tube 92) has a different length than the second sense line (for example the tube 102) (see par. 0045). Note that when making the proposed combination of using the sense line structures of Angus et al. in the sense lines Ribarov et al., each of the pressure sensors of Ribarov would communicate with the manifold with two different passages such that there will be a first sense line of the first pressure sensor that has a different length than one of the second sense lines of the second pressure sensor (i.e. at least one of first sense lines, 46 or 92, has a different length than one of second sense lines, 76 or 102).

Regarding claim 13, Angus et al. do not teach how much one sense line resonant frequency is compared to the other sense line resonant frequency in Figure 7, only that the added sense line communication passages 92 and 102 have lengths much longer and diameters much smaller than the passages in the lines 46 and 76 (see Fig. 7 and par. 0045). However, one of ordinary skill in the art would have known the relationship between the resonant frequency of a passage and its designed diameter and length (see e.g. equation in par. 0003 of Angus et al.) and would have found it obvious to design this length and diameter so that one resonant frequency is much larger than the other resonant frequency, including at least two times larger, because a greater resonant frequency difference would lead to a greater reduction in natural resonant frequency of the system.

Regarding claim 14, Angus et al. disclose using a third sense line 122 arranged within the arrangement, the third sense line having a third resonant frequency that is different than the first and second resonant frequencies (see Fig. 10, showing a different embodiment which uses an additional sense line 122 within the main sense line 46 with a different length and resonant frequency; see par. 0047). It would have been obvious to one of ordinary skill in the art to use the additional sense line as part of the multiple sense lines for one or both pressure sensors, as taught by Angus et al., in the sense line structures of Ribarov et al., because it would facilitate reducing the natural frequency of the system.


Regarding claim 15, Ribarov et al. disclose a method of making a fluid passage pressure sensing arrangement, comprising: fluidically coupling a first pressure sensor 42a to a fluid passage of a manifold 22 via a first sense line 44a (see Fig. 4); and fluidically coupling a second pressure sensor 42b to the fluid passage via a second sense line 44b.

Ribarov et al. do not disclose tuning the first sense line to have a first resonant frequency and the second sense line to have a second resonant frequency, the first resonant frequency being different than the second resonant frequency. Angus et al. disclose method of making a fluid passage pressure sensing arrangement wherein the method comprises:  fluidically coupling a first sensor portion (one side of sensor 84) passage via a first sense line 46 (see Figs. 6 and 7, passage of line 46 which lies outside line 92); fluidically coupling a second sensor portion (other side of sensor 84) to a passage of the system via a second sense line 102 (see Fig. 7), wherein the first sense line has been tuned to have a first resonant frequency, and the second sense line has been tuned to have a second resonant frequency, the first resonant frequency being different than the second resonant frequency (see pars. 0044-0046 and Fig. 7, first sensor portion has two different sense lines 46 and 92 which each have different lengths and diameters and therefore different resonant frequencies; second sensor portion has two different sense lines 76 and 102 each having different lengths and diameters with different resonant frequencies; e.g. passage or line 46 outside tube 92 is a different length and diameter and has a different resonant frequency than that of tube 102).
It would have been obvious to one of ordinary skill in the art to have used pressure sensor sense lines teachings of Angus et al. in the pressure sensor sense lines of Ribarov et al., i.e. by placing an additional longer and smaller diameter sense line tube passage within each of the sense lines of Ribarov et al., thereby resulting in the first pressure sensor having at least one first sense line that has a been tuned to have a different resonant frequency than at least one second sense line of the second pressure sensor. This would have been obvious because providing the different sense line communication passages for each sensor would minimize the influence of the natural frequency of the sense lines and reduce the natural frequency of the system (see e.g. Angus pars. 0008-0009).

Regarding claim 16, Ribarov et al. disclose that the manifold passage is arranged in a fuel pump having a geared pump element 14 (see Fig. 4 and par. 0034).

Regarding claim 18, Ribarov et al. disclose that the first and second pressure sensors may be absolute pressure sensors (par. 0042).

Regarding claim 19, Ribarov et al. disclose that the first and second pressure sensors may be differential pressure sensors (see par. 0042, pressure sensors may be half-bridge differential sensors).

Regarding claim 20, Angus et al. disclose that the first sense line (e.g. the passage of line 46 outside of tube 92) has been tuned to have a different length than the second sense line (for example the tube 102) (see par. 0045). Note that when making the proposed combination of using the sense line structures of Angus et al. in the sense lines Ribarov et al., each of the pressure sensors of Ribarov would communicate with the manifold with two different passages such that there will be a first sense line of the first pressure sensor that has a different length than one of the second sense lines of the second pressure sensor (i.e. at least one of first sense lines, 46 or 92, has a different length than one of second sense lines, 76 or 102).

Allowable Subject Matter
Claims 3 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive.
Applicant has argued that the rejection is not proper because Angus discloses the two sense lines that have different resonant frequencies from each other as being in fluid communication with separate spaces or passages. This is what Angus discloses, but Examiner disagrees that this would make the rejection improper. This is because the primary prior art reference of Ribarov teaches the limitation of the first and second sense lines each being in fluid communication with the same fluid passage (see Fig. 4 of Ribarov, sense lines 44a and 44b are each in fluid communication with the interior of filter housing 22 through which fluid flows). Angus is not relied upon for teaching this element of the claim. Angus is relied upon for the teaching of using first and second sense lines in a pressure measurement arrangement of a fluid system where the first and second sense lines have different resonant frequencies from each other. The advantage of using these features of the sense lines is applicable to any system having multiple sense lines for sensing pressures of fluids. As Angus states, these features of having sense lines with different resonant frequencies provides the advantage of making the natural frequency of the pressure indicator system being reduced to a value outside of its operational range. This advantage and motivation is not dependent on the sense lines being in fluid communication with the same passage and would provide a motivation to incorporate it to one of ordinary skill in the art in any system where pressure sense lines are present in a fluid pressure measurement system, including the system of Ribarov.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861